Filed 6/14/22 Sutherland v. Arent CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 CANDYCE K. SUTHERLAND, as
 TRUSTEE
           Plaintiff and Respondent,                                    A161411

 v.                                                                     (Lake County
 BRIEN J. ARENT et al.,                                                 Super. Ct. Nos. PR 502326 &
                                                                        CV 418910)
           Defendants and Appellants.


         Respondent Candyce Sutherland is the successor trustee for a trust
that holds properties in Lakeport purchased by her late parents. She became
involved in litigation with her brother, appellant Brian Arent, and his
longtime partner, appellant Eva Keiser, after they claimed that Sutherland
and Arent’s father changed the trust shortly before he died. Following a
court trial, the trial court concluded that appellants had forged a lease
agreement in an effort to keep Sutherland from accessing trust property,
granted Sutherland the discretion to sell the properties in the trust, and
charged Arent’s share of the trust for the attorney fees incurred by
Sutherland on behalf of the trust. This court affirmed in an unpublished
opinion. (Sutherland v. Arent (Mar. 24, 2022, A160404) (Sutherland I).) In
this appeal, appellants challenge the award of costs to Sutherland. We
affirm.


                                                               1
                                     I.
                           FACTUAL AND PROCEDURAL
                                BACKGROUND
      We set forth the facts underlying the siblings’ dispute in Sutherland I
and need only briefly summarize them here. Sutherland and Arent’s parents
held three Lakeport properties in trust: a 76-acre parcel on Scotts Valley
Road that includes a ranch house on one side of the road and a cabin on the
other (“the Ranch”), a nearby hayfield with no structures, and a 15-acre
parcel across the road from the Ranch that includes a house where appellants
have lived since the early 1990s. The parents named Sutherland as the
successor trustee, and she, Arent, and their two other siblings are all trust
beneficiaries. Sutherland and Arent’s mother died in 2016, and their father
died in February 2017. Shortly after the father’s death, Arent told
Sutherland that their father had appointed him (Arent) as lead trustee and
had changed how he wanted the trust administered.
      Sutherland initiated litigation, which lasted years. At one point
Sutherland initiated separate unlawful detainer proceedings against
appellants in order to gain access to the Ranch, but a court ruled in
appellants’ favor after they presented a forged lease agreement they claimed
to have entered into with Sutherland and Arent’s father. Sutherland then
sought in these proceedings cancellation of the lease agreement as invalid
and also the authority to sell the Ranch. Sutherland also sought to evict
three tenants from the cabin on the Ranch property, but the three were
dismissed after they agreed to vacate the cabin. Following a court trial, the
court granted Sutherland the discretion to sell trust property.
      After entry of judgment, Sutherland filed a memorandum of costs
seeking to recover $6,625.90. She sought (1) filing and motion fees,
(2) deposition costs, (3) service-of-process costs, (4) witness fees, (5) court-



                                         2
reporter fees, and (6) exhibit costs. Appellants filed a motion to strike the
memorandum of costs, or in the alternative to tax costs. As relevant to this
appeal, they argued that Sutherland was not entitled to costs for serving
“Defendants [who were] dismissed after Court’s ruling on demurrer,” a
reference to the three tenants who were living in a separate cabin on Ranch
property. In her opposition, Sutherland explained that after the death of her
father, those three tenants had entered into a lease agreement for the cabin
with Arent in which Arent was (falsely) identified as the “owner.” After the
three defendants were served, they changed their minds about asserting their
right of possession, and they were dismissed from the action. Sutherland
argued it was thus reasonably necessary to include those three defendants in
her action to quiet title to the Ranch because it helped to obtain the relief
Sutherland sought. (E.g., Davis v. Wilde (1961) 197 Cal.App.2d 855, 857
[defendant responsible for costs of co-defendants only if defendants brought
them into case or were responsible “that plaintiffs may have considered it
necessary to name them”].)
      At the hearing on the motion, Keiser argued that she and Arent should
not be charged with anything related to the dismissed tenants because they
(appellants) had “nothing to do with [them].” Sutherland’s attorney
disagreed and claimed that Keiser had written “extensive legal papers” on
behalf of the dismissed tenants, including a demurrer, and had argued that
the tenants had a right to occupy the cabin on Ranch property. He contended
that it was “extremely reasonable” to name the tenants because Sutherland
was required to name in a quiet title action all persons claiming an interest
in the property. Keiser then claimed that she “didn’t have anything to do
with their—their legal writings regarding this demurrer” and that the
dismissed tenants’ involvement “had nothing to do with me knowing them for



                                        3
22 years, living next to them, or me being their ADA [Americans with
Disabilities Act] coordinator.”
      The trial court concluded that all the requested charges were properly
chargeable and reasonable under the circumstances, subtracted $16.60 that
Sutherland no longer sought in mileage fees, but otherwise granted her
request and awarded her $6,609.30 in costs.
                                       II.
                                  DISCUSSION
      A. Sutherland Was Entitled to Fees Incurred Evicting Tenants of the
         Ranch Even Though They Were Later Dismissed from These
         Proceedings.

      Appellants first renew their argument that Sutherland should not be
able to recover the $219 in service-of-process costs incurred in connection
with eviction proceedings against the three tenants, because the tenants were
later dismissed from this case. We disagree.
      “Except as otherwise expressly provided by statute, a prevailing party
is entitled as a matter of right to recover costs in any action or proceeding.”
(Code Civ. Proc., § 1032, subd. (b).)1 “Prevailing party” includes a party with
a net monetary recovery or a party who is determined to be the prevailing
party by the court. (§ 1032, subd. (a)(4).) It is undisputed that Sutherland
was the prevailing party in her action as against appellants.
      Appellants claim that they should not have to pay costs incurred in
litigation against the three dismissed tenants because Sutherland was not
the “prevailing party” as to those tenants. But they completely ignore
Sutherland’s argument below: namely, that appellants made it necessary to
add the tenants as defendants and that although they were dismissed, this

      1All statutory references are to the Code of Civil Procedure unless
otherwise specified.


                                        4
was because they dropped their claim for possession of their rental cabin,
thus furthering Sutherland’s goal of gaining possession of the Ranch. In
other words, Sutherland essentially argued that the costs were “reasonably
necessary to the conduct of the litigation,” as required under section 1033.5,
subdivision (c)(2), and as set forth in Perko’s Enterprises, Inc. v. RRNS
Enterprises (1992) 4 Cal.App.4th 238, 244, cited by appellants. An appellant
may recover costs associated with a dismissed defendant where the
remaining defendants’ actions made it necessary to add the dismissed
defendants as parties. (Transamerica Title Ins. Co. v. Green (1970)
11 Cal.App.3d 693, 704 [plaintiff may recover costs against remaining
defendant if that party “was responsible for the plaintiff having named the
successful defendant as a party”]; Davis v. Wilde, supra, 197 Cal.App.2d at
p. 857.) And a prevailing party may be one who obtained “overall litigation
success” under equitable principles. (Pont v. Pont (2018) 31 Cal.App.5th 428,
443.) Sutherland was entitled to her costs of serving the three tenants,
because securing possession of the rental cabin from the tenants was part of
her overall litigation goal of removing appellants’ claimed control over trust
property.
      In short, we reject appellants’ argument that the dismissal of the three
tenants from this lawsuit means Sutherland is not entitled to recover her
costs of serving them, since appellants’ actions made it reasonably necessary
to her goals of litigation, which she achieved even though they were
ultimately dismissed.

      B. Sutherland Is Entitled to the Remaining Costs Awarded by the Trial
         Court.

      Appellants next argue that in the event this court were to reverse the
judgment against them in A160404, it should reverse the award of costs as



                                       5
well. This argument is meritless, as this court affirmed the judgment in
Sutherland I, supra, after appellants filed their briefs in this appeal.
      Appellants also contend that even if the judgment is affirmed, certain
costs should not be allowed for other reasons. But they do little more than
list the disputed costs, without addressing Sutherland’s explanation for the
costs below, let alone explaining why the trial court erred in concluding that
the costs were reasonable under the circumstances.
      Section 1033.5 enumerates costs that are allowable (subd. (a)) and not
allowable (subd. (b)). When cost items expressly permitted by section 1033.5,
subdivision (a), appear proper, and are set forth in a verified memorandum,
the burden is on the party objecting to show they are not properly chargeable
or are unreasonable. (Nelson v. Anderson (1999) 72 Cal.App.4th 111, 131.)
We review a costs award for abuse of discretion. (El Dorado Meat Co. v.
Yosemite Meat & Locker Service, Inc. (2007) 150 Cal.App.4th 612, 617.) No
such abuse of discretion has been shown.
      Sutherland sought a total of $826 in filing and motion fees, which are
expressly allowed under section 1033.5, subdivision (a)(1). In their motion to
tax costs, appellants argued generally that the “boilerplate” listing of filing
and motion fees was insufficient to establish that the items were reasonably
necessary to the conduct of the litigation. But then at the hearing, they
raised new objections to individually listed fees, which they renew on appeal.
      The first such fee was $131 to file a notice of pendency of action.
Appellants acknowledged at the hearing below that the fee was necessary for
Sutherland’s cause of action to quiet title but argued that Sutherland did not
succeed on that cause of action and thus was not entitled to the cost.
Sutherland’s counsel countered that Sutherland did what was required and
that it was thus a proper cost. On appeal, appellants renew their argument



                                        6
that the $131 fee was not allowed because “no finding on this [quiet title]
cause of action [was] addressed in the judgment after trial.” But given that
Sutherland was the prevailing party and appellants recovered nothing, we
see no reason to set aside the trial court’s finding that all of Sutherland’s
requested fees were reasonable under the circumstances.
      Sutherland’s memorandum of costs also listed two separate $60 filing
fees that appellants challenge, one for consolidation of cases and one to file a
notice of hearing on her petition for instructions under Probate Code
section 17200. In their opening brief, appellants simply contend, “Another
filing fee is for $60.00 to refile Sutherland Petition per Prob. Code
section 17200 that was removed by Demurrer from Sutherland’s civil action.”
They further claim that “another $60.00 [fee] for a motion to consolidate was
Sutherland’s decision, knowing it would generate duplicate filing fees.”
Sutherland’s counsel explained at the hearing in the trial court that
Sutherland had sought to consolidate her civil action with her probate
petition, but that the judge asked for the probate matter to be re-filed so the
matters could proceed separately as a matter of convenience. Again,
appellants do not address this explanation in their opening brief, and we see
no reason to set aside the trial court’s ruling.
      Appellants further claim that the $20 fee for an ex parte application for
an order to sell trust property was a fee that Sutherland incurred after trial
while the case was under submission. By the time of the costs hearing,
though, Sutherland had prevailed and thus was entitled to this fee. Her
attorney argued that “it was a reasonable motion,” and we find no reason to
set aside the trial court’s order.
      As for the final disputed filing fee, appellants challenge the $60 fee that
Sutherland incurred filing a motion to compel discovery. At the hearing on



                                         7
their motion to tax costs, appellants acknowledged that Sutherland “did have
to do that [compel discovery],” but they argued that their inability to meet
their discovery obligations was “due to the death of our son,” who apparently
died around the time discovery was served. Sutherland’s attorney argued
that the motion to compel was reasonable given that the trial court granted
the request and, again, we see no reason to find that the cost was
unreasonable.
      Finally, appellants challenge the $2,560.01 Sutherland sought in court
reporter fees, which are recoverable under section 1033.5, subdivision (a)(11).
They claimed in their motion to tax costs that these costs “have been incurred
collectively by all other parties and parties’ respective financial positions.”
Sutherland clarified in her opposition that she was seeking only the court
reporter fees she was charged and paid, and not those fees billed to other
parties, and she apparently submitted a declaration supporting that
clarification (though it is not included in the record on appeal). Appellants
now claim that the reporter fees are “not allowed under Government Code
section 68637, as Arent and Keiser were granted a fee waiver.” Government
Code section 68637 governs recovery of trial court fees where a party whose
fees were waived then prevails in the action. It specifically does not apply to
parties such as appellants, against whom a judgment is entered. (Gov. Code,
§ 68637, subd. (b)(3)(C).) As Sutherland’s attorney put it at the hearing in
the trial court, “[T]he Court’s already surcharged these parties with
attorney’s fees that are hundreds of thousands of dollars, so I don’t think that
$6,000 for costs that we’re claiming, that are proper statutory costs, that are
all reasonable in the context of this litigation would be taxed on the basis of
some kind of argument that these are pro pers that shouldn’t be taxed with
costs.”



                                        8
      Because appellants have failed, both below and on appeal, to show that
the costs were not properly chargeable or were unreasonable, we reject their
objections to individual fees. (Nelson v. Anderson, supra, 72 Cal.App.4th at
p. 131.)

      C. Appellants’ Remaining Arguments Were Not Raised Below and Are
         Not Properly Raised in this Appeal.
      Finally, we reject appellants’ remaining arguments, raised for the first
time on appeal, that their due process rights were violated, that the award
against them was “grossly excessive,” and that the judgment was “based on
the tort theory of a fraudulent instrument without affording Arent and
Keiser procedural due process when awarding punitive and compensatory
damages.”
      It is axiomatic that as a general rule parties may not raise theories for
the first time on appeal. (Hewlett-Packard Co. v. Oracle Corp. (2021)
65 Cal.App.5th 506, 548.) Appellants do just that when they cite law
regarding violations of due process and punitive damages. In any event,
their somewhat confusing arguments appear directed at supposed errors with
the underlying judgment, which this court already has upheld. For example,
appellants claim that the case was based on “tort theory” and that granting
Sutherland the ability to recover her attorney fees was error. They also raise
arguments about the collateral effects of the forged lease they presented at
trial that this court previously rejected in Sutherland I. In the absence of
further reasoned argument, we reject appellants’ contentions.
                                      III.
                                 DISPOSITION
      The order denying appellants’ motion to strike, or in the alternative tax
costs, is affirmed. Sutherland shall recover her costs on appeal.



                                       9
                                          _________________________
                                          Humes, P.J.




WE CONCUR:




_________________________
Banke, J.




_________________________
Wiss, J. *




*Judge of the Superior Court of the City and County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


Sutherland v. Arent A161411



                                     10